Mr. Justice Hayes delivered the opinion of the court. On October 29, 1943 Darlene M. Anderson and another young lady attended a theater in Canton, Illinois owned by Charles Kuchan and managed by his son Charles Kuchan, Jr. After the performance Mrs. Anderson and her friend went to the ladies ’ rest room. They had been there only a short time when Mrs. Kuchan, Jr. entered the rest room and asked them to leave, telling them that the theater was being locked up. Mrs. Anderson testified that she and her friend agreed to leave after the latter had finished combing her hair; that about a minute afterwards Charles Kuehan, Jr. entered, that he did not say anything but grabbed hold of plaintiff, swore at her, pushed her against the wall, and struck her five or six times, knocking her to her knees; that she then got up and got out of the theater as fast as she could. She further testified that while he was striking and pushing her her glasses were broken and her clothing was torn, and that there were bruises on her shoulders and legs and on one eye. Her testimony was corroborated by the testimony of her friend. A doctor who examined the plaintiff the next day testified that he found a slight bluish discoloration on the left side of her face and on both shoulders and on her right thigh. Charles' Kuehan, Jr. and his wife were the only witnesses for the defense. Their testimony was to the effect that after asking the plaintiff to leave and after her refusal, Charles Kuehan, Jr. tried to gently push the plaintiff from the room; that the plaintiff resisted and in so doing the plaintiff struck her face against a door and then walked out, and that Charles Kuehan, Jr. did not strike the plaintiff or push her against a door or wall. Mrs. Anderson filed suit in the circuit court of Fulton county. The cause was heard by the court without a jury who rendered judgment for plaintiff in the sum of $250. The Kuchans have appealed to this court.  Assuming that Kuehan had a right to eject Mrs. Anderson from the theater, and this assumption is most favorable to appellant, the only issue in the case is one of fact: Did Kuehan use greater force than was necessary to eject her? Kiley v. Chicago City R. Co., 189 Ill. 384. The circuit court decided that he did and although the testimony of Mrs. Anderson and her friend on the one hand and Mr. and Mrs. Kuehan on the other is in direct conflict, there is sufficient, evidence in the record to support the judgment. This court will not interfere in cases of this type where the judgment of the trial judge is not clearly contrary to the weight of the evidence. Tarjan v. Regelin, 202 Ill. App. 320. The trial court evidently believed the testimony of the plaintiff and her friend. Such testimony, if true, was amply sufficient to justify the judgment. The judgment of the circuit court of Fulton county is therefore affirmed. Judgment affirmed.